Citation Nr: 1709666	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  05-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1977.

This appeal originally came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2009 rating decision of the VA Regional Office (RO) in Waco, Texas.  In August 2014, the Board, in part, denied the Veteran's claim for hearing loss and tinnitus.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In November 2015, the Court, in part, vacated the portion of the Board's decision denying service connection for hearing loss and tinnitus and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand.  In July 2016, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in October 2010; the hearing transcript has been associated with the file and has been reviewed.  



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not onset in service or within one year of service discharge and is not etiologically related to service.

2.  The Veteran's tinnitus did not onset in service and is not etiologically related to service.



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that she has bilateral hearing loss and tinnitus as the result of duties in service.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Sensorineural hearing loss (as an organic disease of the nervous system) and tinnitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  

In addition, as the Veteran served 90 days or more in active service, service connection may be granted on a presumptive basis for sensorineural hearing loss if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The Veteran's DD-214 reflects that she served in the Air Force and had a military occupational specialty of aerospace ground equipment mechanic and there is evidence that she worked on the flight light.  The Board thus finds that noise exposure is reasonably consistent with the circumstances of her service. See 38 U.S.C.A. § 1154(a).  However, this does not by itself provide for a grant of service connection.  Rather, the evidence must demonstrate current disability that is related to disease or injury in service.  

Despite a military occupational specialty in which it may be conceded that the Veteran was exposed to noise, her service treatment records are not indicative of any complaint or reference to hearing impairment or ringing in the ears.  

An audiogram was performed prior to service entrance in March 1975 that disclosed hearing threshold levels of 20/15/15/15/10 and 10/10/10/10/10 at the 500/1000/2000/3000/4000/ Hertz frequencies in the left and right ears, respectively.  A reference audiogram in February 1976 noted that the Veteran was assigned to duty in noise.  An audiogram was performed at that time that disclosed hearing threshold levels of 15/05/05/05/05 and 05/00/00/00/00 at the 500/1000/2000/3000/4000/ Hertz frequencies in the left and right ears, respectively.  Hearing Conservation Data in February 1977 disclosed threshold levels of 10/10/15/10/20 and 05/10/05/05/10 at the 500/1000/2000/3000/4000 Hertz frequencies in the left and right ears, respectively.  These findings represented a threshold shift of -05/+05/+10/+05/+15 and +10/+05/+05/+10 in the left and right ears, respectively, from the February 1976 reference audiogram.  The Veteran separated from service in December 1977

In January 1978 she filed a claim for VA compensation benefits that included a claim for service connection for impaired hearing.  She was afforded a VA examination in April 1978 at which her ears were evaluated as normal. The exam does not include the results of any audiological testing.  

As an initial matter, the Board finds that the Veteran's hearing loss and tinnitus did not onset in service.  The Veteran's audiological testing prior to service discharge in 1977 did not show pure tone thresholds comporting with bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  Although the Veteran alleged in 1978, shortly after her separation from service, that she had impaired hearing, the ears were evaluated as normal on subsequent VA examination in April 1978.  Documentation of bilateral hearing loss is not shown until 2008, more than three decades after discharge from active duty.  With respect to tinnitus, at her October 2010 Board hearing the Veteran testified her tinnitus began gradually after service, sometime in the 1980s.  Therefore, the Board finds that a preponderance of the evidence is against finding that either condition onset in service.  

Further, there is no reference to either hearing loss or tinnitus from after her claim in 1978 until 2008.  The Veteran has submitted several extensively documented chronologies of multiple clinical symptoms dating from 1977 through 2004, but reported no hearing loss or tinnitus for that time frame.  The Board notes that silence in record can be probative if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  The Board finds that a preponderance of the evidence weighs against continuity of symptomatology since service.  38 C.F.R. § 3.303.

The Board will next examiner whether the Veteran's hearing loss or tinnitus is related to her service.

A VA outpatient record reflects that an assessment of HEENT (hearing, eyes, ears, nose and throat) in March 2004 was unremarkable.  

The Veteran was afforded a VA audiology assessment in October 2008 whereupon she reported the gradual onset of difficulty understanding speech, especially in groups, since 1977.  She also reported moderately loud, high pitched ringing of the ears in both ears that became quite noticeable in 2007.  She reported a two-year history of military service working in aerospace repair with flight line exposure to aircraft and engines.  The appellant stated that as a civilian, she had performed office work without significant noise exposure.  She denied noise-related hobbies.  An audiogram was obtained that disclosed pure tone thresholds of 40/45/40/30/30 and 40/45/40/30/30 in the right and left ears, respectively, at the 500/1000/2000/3000/4000 Hertz frequencies.  Speech recognition was 88 percent in the right ear and 92 percent on the left.  Mild to moderate sensorineural hearing loss was diagnosed.

VA audiology notes dated in January 2009 indicate that the appellant requested hearing aids that were issued in March 2009.

The Veteran was afforded a VA audiology examination in August 2011.  The examiner indicated that the claims folder was reviewed.  An audiogram was obtained that disclosed pure tone thresholds of 35/45/35/30/35 and 45/50/40/35/35 in the right and left ears, respectively, at the 500/1000/2000/3000/4000 Hertz frequencies.  Speech recognition was 100 percent in the right ear and 96 percent on the left.  Sensorineural hearing loss was diagnosed.  The examiner opined that bilateral sensorineural hearing loss was less likely than not caused by or the result of an event in the military.  The rationale provided was that both the enlistment and separation physical examinations showed normal hearing with no significant change in hearing overall.  The examiner related that the appellant reported that she had had constant tinnitus since the 1970s that had become intolerable.  It was noted, however, that there was no report of tinnitus in the claims folder.  Following examination, the examiner stated that the appellant had a diagnosis of clinical hearing loss, and that her tinnitus was at least as likely as not a symptom associated with hearing loss.

The Veteran underwent another VA audiology examination in August 2013.  It was reported that she wanted it to be noted that she was in a hearing conservation program during service and felt that this was indicative of her having hearing loss during active duty.  An audiometric evaluation was performed showing bilateral sensorineural hearing loss.  Following audiology evaluation, the examiner stated that service treatment records documented normal hearing throughout service with no significant worsening in hearing sensitivity throughout service.  The examiner explained that although the Veteran reported a significant history of military noise exposure this did not in and of itself mean a person would have hearing loss deriving therefrom.  The examiner stated that the appellant's military hearing test results documented that her hearing was not affected by the noise she was exposed to and showed no signs of acoustic trauma.  It was added that enlistment in a hearing conservation program did not indicate that she had hearing loss and that the results obtained while she was in the program confirmed that she had normal hearing without significant worsening in hearing sensitivity when compared to the results obtained at enlistment.  The examiner stated that given these factors, it was less likely than not that current hearing loss was caused by or related to her time in service.

In a November 2016 addendum opinion the 2013 VA examiner explained that a significant threshold shift is defined as a worsening between the first and second audiometric test of 15 dB HL or more at at least one tested frequency.  The Veteran's service medical records thus did not indicate a significant threshold shift.  The examiner explained that noise exposure can cause acoustic trauma, but that the Veteran's audiometric testing did not show such acoustic trauma as it rather showed an absence of any significant worsening in hearing sensitivity during the Veteran's service.  The examiner cited to an Institute of Medicine report that concluded that based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that permanent noise-inducted hearing loss can develop long after the cessation of that noise exposure.  The examiner again concluded that it is less likely than not that the Veteran's hearing loss was caused by or related to her service.

As to tinnitus, at her August 2013 VA examination the Veteran reported that had had constant ringing in both ears that had started more than 20 years before.  It was noted that she could not provide a more specific time of onset and did not report any specific incident that caused onset of tinnitus.  The examiner opined that the appellant had a diagnosis of clinical hearing loss and that her tinnitus was at least as likely as not a symptom associated with the hearing loss as tinnitus was known to be associated with hearing loss.

The Board has carefully considered the appellant's lay statements and history as to her belief that bilateral hearing loss disability and tinnitus are related to service.  In this instance, there is evidence that she had noise exposure during active duty.  As well, the Veteran is also competent to report this because it requires only personal knowledge as it comes to her through the senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, her belief concerning the nature and etiology of bilateral hearing loss and tinnitus is far outweighed by the audiology specialists who examined her over the course of the appeal and who have rendered well rationalized negative opinions against the claim upon evaluation.  

Specifically, the VA examiner who conducted the 2013 VA examination and provided an addendum opinion in 2016 discussed the difference between the veteran's audiological testing in service and explained that medically the change did not represent a significant threshold shift.  The Board notes that the decibel shifts also are not significant according to the Veteran's Air Force authority (Regulation 160-3) for hearing impairment that she submitted in support of the claim.  The VA examiner concluded that the absence of a significant worsening in hearing sensitivity during the Veteran's service indicated that the Veteran did not experience acoustic trauma in service as a result of her noise exposure.  The examiner discussed relevant medical literature, including an Institute of Medicine report that concluded that it is unlikely that permanent noise-inducted hearing loss can develop long after the cessation of that noise exposure.  The examiner thus concluded that it is less likely than not that the Veteran's hearing loss was caused by or related to her service.  The Board finds his opinion to be well-reasoned and based on an accurate understanding of the facts in this case and thus the Board gives it significant probative weight.  To the extent that the Veteran herself has opined that her bilateral hearing loss is related to noise exposure in service, the Board concludes that the opinion of the medical professional is far more probative as to the etiology of her hearing loss. 

With respect to the Veteran's claim for service connection for tinnitus, the Board also finds that a preponderance of the evidence is against service connection.  Both the 2013 and 2011 VA examiners attributed the Veteran's tinnitus to her hearing loss.  However, as service connection for bilateral hearing loss is not granted, there is no basis consider tinnitus as secondary thereto for service connection purposes.  38 C.F.R. § 3.310 (2014).

The Board thus finds that the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA audiology examinations in August 2011 and August 2013.  An addendum VA medical opinion was obtained in November 2016.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds the VA examination and addendum opinion were thorough and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


